EXHIBIT 10.2
REVOLVING LINE OF CREDIT NOTE
 

$600,000   June 7, 2012

 
For value received, BAZI International, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of GT Beverage Company, Inc., a
Delaware corporation, or its registered assigns (“Holder”), at the address of 1
Technology Drive, Suite C515, Irvine, California 92618, the principal sum of
$600,000 on the dates specified herein, with interest as specified herein.
 
This Note is subject to the following additional provisions, terms and
conditions:
 
ARTICLE 1. DEFINITIONS.
 
Section 1.1. Certain Definitions.
 
“Applicable Rate” means 1% per annum.
 
“Bankruptcy Law” means Title 11, United State Code or any similar federal or
state law for the relief of debtors.
 
“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in New York, New York.
 
“Collateral” has the meaning set forth in Section 2.6.
 
“Company” has the meaning given to such term in the first paragraph of this
Note.
 
“Default Rate” means 15% per annum.
 
“Distribution Event” means any insolvency, bankruptcy, receivership,
liquidation, reorganization or similar proceeding (whether voluntary or
involuntary) relating to the Company or its property, or any proceeding for
voluntary or involuntary liquidation, dissolution or other winding up of the
Company, whether or not involving insolvency or bankruptcy.
 
“Holder” has the meaning given to such term in the first paragraph of this Note.
 
“Inventory” has the meaning set forth in the Uniform Commercial Code of New
York.
 
“Maturity Date” means the earlier of (i) the Closing Date (as defined in the
Merger Agreement) or (ii) 1 day following the termination, for any reason
whatsoever, of that certain Merger Agreement to which the Company and Holder are
parties, executed on or about the date hereof (the “Merger Agreement”).
 
“Maximum Rate” means the maximum nonusurious interest rate permitted under
applicable law.
 
“Note” means this Revolving Line of Credit Note made by the Company payable to
Holder, together with all amendments and supplements hereto, all substitutions
and replacements hereof, and all renewals, extensions, increases, restatements,
modifications, rearrangements and waivers hereof from time to time.
 
“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 
-1-

--------------------------------------------------------------------------------

 
 
“Proceeds” has the meaning set forth in the Uniform Commercial Code in the State
of New York.
 
“Supporting Obligations” has the meaning set forth in the Uniform Commercial
Code in the State of New York.
 
“Transfer” has the meaning set forth in Section 4.2(b).
 
ARTICLE 2. BASIC TERMS.
 
Section 2.1. Principal.
 
(a) Scheduled Repayment.  To the extent not previously paid, the entire unpaid
principal balance of this Note shall be due and payable on the Maturity Date.
 
(b)  Prepayment.  The Company may make voluntary prepayments in whole or in part
of the unpaid principal hereunder from time to time without penalty or premium,
as provided under Section 2.3(a).
 
Section 2.2. Interest.
 
(a) The Company agrees to pay interest in respect of the unpaid principal amount
of this Note at a rate per annum equal to the lesser of the Applicable Rate or
the Maximum Rate.  Upon the occurrence and during the continuance of an Event of
Default, which has not been cured, the Company agrees to pay during the period
of the continuance of such Event of Default interest on the unpaid principal
amount of this Note at a rate per annum equal to the lesser of the Default Rate
and the Maximum Rate.
 
(b) All interest on the unpaid principal balance of this Note shall be due and
payable on the Maturity Date or, if earlier, the date this Note is prepaid in
full or in part.
 
(c) Interest shall be calculated on the basis of a 365-day year.
 
Section 2.3. Borrowing and Repayment.
 
(a) The Company may from time to time during the term of this Note, on at least
five Business Days notice, borrow, partially or wholly repay its outstanding
borrowings, and re-borrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated
above.  The unpaid principal balance of this obligation at any time shall be the
total amounts advanced hereunder by Holder less the amount of principal payments
made hereon by or for the Company, which balance may be endorsed hereon from
time to time by Holder.
 
(b) Holder is hereby authorized by the Company to endorse on the schedule (or a
continuation thereof) attached to this Note, the amount and date of any advance
that shall be made by Holder hereunder, and the amount and date of each payment
of principal that shall be received by Holder hereunder, provided that any
failure by Holder to make any such endorsement shall not affect the obligations
of the Company under this Note.
 
(c) Advances hereunder, to the total amount of the principal sum stated above,
may be made by Holder at the oral or written request of (i) Debbie Wildrick or
Kevin Sherman, any one acting alone, who are authorized to request advances and
direct the disposition of any advances until written notice of the revocation of
such authority is received by Holder at the office designated above, or (ii) any
person, with respect to advances deposited to the credit of any deposit account
of the Company, which advances, when so deposited, shall be conclusively
presumed to have been made to or for the benefit of the Company regardless of
the fact that persons other than those authorized to request advances may have
authority to draw against such account.  Holder shall have no obligation to
determine whether any person requesting an advance is or has been authorized by
the Company.

 
-2-

--------------------------------------------------------------------------------

 
 
(d) The initial advance under this Note, as set forth on the schedule hereto,
shall be deemed to have been made on the date hereof, and the Company shall be
deemed to have immediately used the initial advance to satisfy any and all notes
or other instruments of debt from the Company to Partizipant, LLC, Holder, or
any and all affiliates thereof, which obligations under such notes and
instruments shall be deemed satisfied in full, and such notes and other
instruments shall be cancelled and of no further effect as of the date
hereof.  Further, Partizipant, LLC and such other affiliates shall be deemed to
have repaid any advances from Holder in connection with such notes and other
instruments as of the date hereof.
 
(e) Payments from Sales of Bazi Natural Energy Shots.  All receipts from sales
of Bazi Natural Energy Shots from the date of this Note shall be remitted to
Holder during such times that any principal or accrued interest hereunder is
outstanding.  As a precondition to the making of this Note, the Company agrees
that all funds from the Company’s merchant processing account and any other
accounts through which the Company receives revenue shall be remitted directly
to the Company’s Comerica checking account, number 1894647864 and immediately
remitted to Holder during such times that any principal or accrued interest from
this Note is outstanding.
 
(f) Any and all advances of any amounts from Holder to the Company hereunder
shall be subject to the prior approval of Holder, in Holder’s sole discretion.
 
Section 2.4. Payments in General.  All payments of principal and interest on
this Note shall be in such coin or currency of the United States of America as
at the time of payment shall be legal tender for payment of public and private
debts.  If any payment (whether of principal, interest or otherwise) on this
Note is due on a day which is not a Business Day, such payment shall be due and
payable on the next succeeding Business Day.  All payments under this Note shall
be made by wire transfer or check in accordance with Holder’s instructions.
 
Section 2.5. Surrender of Note on Transfer.  This Note shall, as a condition to
transfer, be surrendered to the Company in exchange for a new Note in a
principal amount equal to the principal amount on the surrendered Note, and with
the same terms and conditions as this Note.  In case the entire principal amount
of this Note is prepaid and the obligations hereunder terminated, this Note
shall be surrendered to the Company for cancellation and shall not be reissued.
 
Section 2.6. Security.  To secure the indebtedness evidenced by this Note, all
interest hereon, and all other fees and expenses related to the loan evidenced
by this Note, including all costs and expenses incurred by Holder in the
collection of the foregoing, the Company hereby grants to Holder a security
interest in all of the following property whether now or hereafter acquired
(collectively referred to herein as, the “Collateral”):
 
(a) all inventory (the “Inventory”);
 
(b) all books and records pertaining to the foregoing; and
 
(c) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, including insurance proceeds, all Supporting Obligations
in respect of any of the foregoing and all collateral security and guarantees
given by any Person with respect to any of the foregoing.
 
Section 2.7. Covenants.
 
(a) The Company agrees to pay all obligations when due and perform fully all of
the Company’s duties under and in connection with this Note.
 
(b) The Company agrees to (i) take all actions reasonably requested by Holder to
perfect for Holder a first priority security interest in the Collateral, and
(ii) refrain from encumbering, or, other than Inventory in the ordinary course
of business consistent with past practice, selling any of the Collateral, or
permitting the Collateral or any interest in the Collateral to be encumbered, or
seized, or, other than Inventory in the ordinary course of business consistent
with past practice, transferred or otherwise disposed of.

 
-3-

--------------------------------------------------------------------------------

 


(c) The Company shall sign and deliver any papers furnished by Holder which are
necessary or desirable in the judgment of Holder to obtain, maintain and perfect
the obligations under this Note and to enable Holder to comply with any federal
or state law in order to obtain or perfect Holder’s interest in the Collateral
or to obtain proceeds of the Collateral.  The Company hereby authorizes Holder
to file, without the signature of the Company, a Record or Records (as such term
is defined in the Uniform Commercial Code of the State of New York), including,
without limitation, financing or continuation statements, and amendments
thereto, in any jurisdictions and with any filing offices as Holder may
determine, in its sole discretion, are necessary or advisable to perfect the
security interest granted to Holder under this Note.  Such financing statements
may describe the Collateral in the same manner as described in this Note or may
contain an indication or description of collateral that describes such property
in any other manner as Holder may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral, including, without limitation, describing such
property as “all assets” or “all personal property, whether now owned or
hereafter acquired.”  The Company shall furnish to Holder from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Holder may reasonably
request, all in reasonable detail.
 
(d) No subsidiary of the Company or any affiliate thereof has or shall acquire
any Collateral or any interest therein, including Bazi Natural Energy Shots or
other beverage products sold by the Company or any of its subsidiaries, and the
Company shall acquire all Inventory used in the business of the Company and its
subsidiaries.
 
ARTICLE 3. DEFAULT AND REMEDIES.
 
Section 3.1. Events of Default.  An “Event of Default” occurs if:
 
(a) the Company defaults in the payment of principal or interest on the Note
when the same becomes due and payable;
 
(b) the Company defaults in the punctual performance of any other obligation,
covenant, term or provision contained in this Note and/or the Merger Agreement;
or
 
(c) the Company (i) commences a voluntary case concerning itself under any
Bankruptcy Law now or hereafter in effect, or any successor thereof; (ii) is the
object of an involuntary case under any Bankruptcy Law; or (iii) commences any
Distribution Event or is the object of an involuntary Distribution Event.
 
Section 3.2. Remedies.
 
(a) If an Event of Default (other than an Event of Default under Section 3.1(c))
shall occur, Holder may declare by notice in writing given to the Company, the
entire unpaid principal amount of the Note, together with accrued but unpaid
interest thereon, to be immediately due and payable, in which case the Note
shall become immediately due and payable, both as to principal and interest,
without presentment, demand, default, notice of intent to accelerate and notice
of such acceleration, protest or notice of any kind, all of which are hereby
expressly waived, anything herein or elsewhere to the contrary notwithstanding.
 
(b) If an Event of Default under Section 3.1(c) shall occur, the entire unpaid
principal amount of the Note, together with accrued but unpaid interest thereon,
shall automatically become immediately due and payable, both as to principal and
interest, without presentment, demand, default, notice of intent to accelerate
and notice of such acceleration, protest or notice of any kind, all of which are
hereby expressly waived, anything herein or elsewhere to the contrary
notwithstanding.
 
(c) If any Event of Default shall have occurred, Holder may proceed to protect
and enforce its rights either by suit in equity or by action at law, or both,
and take any of the following actions (but it is expressly agreed and
acknowledged that Holder is under no duty to take any such actions):

 
-4-

--------------------------------------------------------------------------------

 
 
(i)           require the Company to give possession or control of the
Collateral to Holder;
 
(ii)           take control of Proceeds referred to in Section 2.6(c), and use
any such cash Proceeds to reduce any part of the indebtedness evidenced by this
Note, all interest hereon or related fees and expenses;
 
(iii)           sell, or instruct any agent or broker to sell, all or any part
of the Collateral in a public or private sale and apply all proceeds to the
payment or other satisfaction of the indebtedness evidenced by this Note, all
interest hereon or related fees and expenses in such order and manner as Holder
shall, in its discretion, choose;
 
(iv)           take any action the Company is required to take or any other
necessary or desirable action to obtain, preserve, and enforce this Note, and to
maintain and preserve the Collateral, without notice to the Company;
 
(v)           transfer any of the Collateral, or evidence thereof, into Holder’s
own name or that of its nominee and receive the Proceeds therefrom and hold the
same as security for the indebtedness evidenced by this Note, interest hereon
and related fees and expenses, or apply the same thereon;
 
(vi)           take control of funds generated by the Collateral, and use such
funds to reduce any part of the indebtedness evidenced by this Note, interest
hereon or related fees and expenses; and
 
(vii)           exercise all other rights that a secured creditor may exercise
with respect to any of the Collateral.
 
ARTICLE 4. MISCELLANEOUS.
 
Section 4.1. Amendment.  This Note may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof and thereof may be waived, only by a written instrument
executed by Holder and the Company.
 
Section 4.2. Successors and Assigns.
 
(a) The rights and obligations of the Company and Holder under this Note shall
be binding upon, and inure to the benefit of, and be enforceable by, the Company
and Holder, and their respective permitted successors and assigns.
 
(b) The Company may not sell, assign (by operation of law or otherwise),
transfer, pledge, grant a security interest in or delegate (collectively
“Transfer”) any of its rights or obligations under this Note unless Holder has
granted its prior written consent and any such purported Transfer by the Company
without obtaining such prior written consent shall be null and void ab initio.
 
Section 4.3. Defenses.  Except as expressly set forth herein, the obligations of
the Company under this Note shall not be subject to reduction, limitation,
impairment, termination, defense, set-off, counterclaim or recoupment for any
reason.
 
Section 4.4. Replacement of Note.  Upon receipt by the Company of evidence,
satisfactory to it, of the loss, theft, destruction, or mutilation of this Note
and (in the cases of loss, theft or destruction) of any indemnity reasonably
satisfactory to it, and upon surrender and cancellation of this Note, if
mutilated, the Company will deliver a new Note of like tenor in lieu of this
Note.  Any Note delivered in accordance with the provisions of this Section 4.4
shall be dated as of the date of this Note.

 
-5-

--------------------------------------------------------------------------------

 
 
Section 4.5. Attorneys’ and Collection Fees.  Each party will bear its own fees
and expenses incurred in connection with the preparation, execution and
performance of this Note and the transactions contemplated hereby, including all
fees and expenses of agents, representatives, financial advisors, legal counsel
and accountants.  Notwithstanding the foregoing, in the event this Note shall
not be paid when due and payable (whether upon demand, by acceleration or
otherwise), the Company shall be liable for and shall pay to Holder all
collection costs and expenses incurred by Holder, including reasonable
attorney’s fees.
 
Section 4.6. Governing Law.  This Note and the validity and enforceability
hereof shall be governed by and construed and interpreted in accordance with the
laws of the State of New York.
 
Section 4.7. Waivers.  Except as may be otherwise provided herein, the makers,
signers, sureties, guarantors and endorsers of this Note severally waive demand,
presentment, notice of dishonor, notice of intent to demand or accelerate
payment hereof, notice of acceleration, diligence in collecting, grace, notice,
and protest, and agree to one or more extensions for any period or periods of
time and partial payments, before or after maturity, without prejudice to
Holder.
 
Section 4.8. No Waiver by Holder.  No failure or delay on the part of Holder in
exercising any right, power or privilege hereunder and no course of dealing
between the Company and Holder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.
 
Section 4.9. No Impairment.  The Company will not, by amendment of its
certificate of incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but will at times in good faith assist in the carrying out of all the
provisions of this Note.
 
Section 4.10. Limitation on Interest.  Notwithstanding any other provision of
this Note, interest on the indebtedness evidenced by this Note is expressly
limited so that in no contingency or event whatsoever, whether by acceleration
of the maturity of this Note or otherwise, shall the interest contracted for,
charged or received by Holder exceed the maximum amount permissible under
applicable law.  If from any circumstances whatsoever fulfillment of any
provisions of this Note or of any other document evidencing, securing or
pertaining to the indebtedness evidenced hereby, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstances Holder
shall ever receive anything of value as interest or deemed interest by
applicable law under this Note or any other document evidencing, securing or
pertaining to the indebtedness evidenced hereby or otherwise an amount that
would exceed the highest lawful rate, such amount that would be excessive
interest shall be applied to the reduction of the principal amount owing under
this Note or on account of any other indebtedness of the Company to Holder, and
not to the payment of interest, or if such excessive interest exceeds the unpaid
balance of principal of this Note and such other indebtedness, such excess shall
be refunded to the Company.  In determining whether or not the interest paid or
payable with respect to any indebtedness of the Company to Holder, under any
specific contingency, exceeds the highest lawful rate, the Company and Holder
shall, to the maximum extent permitted by applicable law, (a) characterize any
non-principal payment as an expense, fee or premium rather than as interest, (b)
exclude voluntary prepayments and the effects thereof, (c) amortize, prorate,
allocate and spread the total amount of interest throughout the term of such
indebtedness so that the actual rate of interest on account of such indebtedness
does not exceed the maximum amount permitted by applicable law, and/or (d)
allocate interest between portions of such indebtedness, to the end that no such
portion shall bear interest at a rate greater than that permitted by applicable
law.  The terms and provisions of this paragraph shall control and supersede
every other conflicting provision of this Note and all other agreements between
the Company and Holder.
 
Section 4.11.  Severability.  If one or more provisions of this Note are held to
be unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of this Note shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 
-6-

--------------------------------------------------------------------------------

 


Section 4.12.  Construction.  This Note has been freely and fairly negotiated
among the parties.  If an ambiguity or question of intent or interpretation
arises, this Note will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Note.  Unless the context
requires otherwise, any agreements, documents, instruments or laws defined or
referred to in this Note will be deemed to mean or refer to such agreements,
documents, instruments or laws as from time to time amended, modified or
supplemented, including (a) in the case of agreements, documents or instruments,
by waiver or consent and (b) in the case of laws, by succession of comparable
successor statutes.  All references in this Note to any particular law will be
deemed to refer also to any rules and regulations promulgated under that
law.  The words “include, “includes” and “including will be deemed to be
followed by “without limitation.”  The word “or” is used in the inclusive sense
of “and/or” unless the context requires otherwise.  References to a Person are
also to its permitted successors and assigns.  Pronouns in masculine, feminine
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context requires otherwise.  When a reference in this Note is made to an
Article, Section, Exhibit, Annex or Schedule, such reference is to an Article or
Section of, or Exhibit, Annex or Schedule to, this Note unless otherwise
indicated.  The words “this Note,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Note as a whole and not to any particular
subdivision unless expressly so limited.
 
Section 4.13.  Right of Setoff.  Notwithstanding the terms of this Note or any
other agreement or document, Holder and each of its affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, and without prior notice to the Company, any such notice being expressly
waived by the Company, to set off and appropriate and apply any and all
obligations and indebtedness (in whatever currency) at any time owing by Holder
or such affiliate to or for the credit or the account of the Company against any
and all of the obligations of the Company now or hereafter existing under this
Note to Holder or its affiliates, whether direct or indirect, absolute or
contingent, matured or unmatured, and irrespective of whether or not Holder or
its affiliates shall have made any demand under this Note and although such
obligations of the Company are owed to a subsidiary, office, or affiliate of
Holder different from the subsidiary, office, or affiliate obligated on such
obligations or indebtedness.  The rights of Holder and its affiliates under this
Section 4.13 are in addition to other rights and remedies (including other
rights of set-off) that Holder or such affiliates may have.  Holder agrees to
notify the Company promptly after any such set off and appropriation and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set off and appropriation and application.
 
[Signature Page Follows]

 
-7-

--------------------------------------------------------------------------------

 

EXECUTED as of the date first written above.
 
BAZI INTERNATIONAL, INC.






By:_/s/ Debbie Wildrick__________________
Name:  Debbie Wildrick
Title: Chief Executive Officer








Holder hereby accepts as of the date first written above.




GT BEVERAGE COMPANY, INC.






By: _/s/ Dan Kerker      __________________
Name:  Dan Kerker
 
Title:  Chief Financial Officer

 
 
-8-

--------------------------------------------------------------------------------

 

Schedule to Revolving Line of
Credit Promissory Note
Dated June 7, 2012




ADVANCES


Date
 
Amount
     
June 7, 2012
 
$254,185
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________



PAYMENTS


Date
 
Amount
     
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________
__________
 
________________

 